Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/05/22 have been fully considered but they are not persuasive.
Re claim 1, Applicant argues that there is no motivation for combining Park and Weindorf (Remarks p5).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the references in order to prevent dirt, debris, etc., from appearing on the camera, and affecting the camera's operability and performance.
Applicant argues that Weindorf fails to disclose "the shell comprises a optical channel", "the image capture assembly is disposed at the upper opening end (of the optical channel), and the air curtain assembly is disposed on the wall surface (of the optical channel)" and "the fan ... is preferably adjacent to the inner opening end, the inner opening end is disposed on the wall surface" (Remarks p5).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Weindorf does not disclose an optical channel because the inner air channel 24 is not an optical channel (Remarks pgs 5-6). The annotated figure 1 below, clearly illustrates an optical channel having a lower opening channel (F and 64).
It appears as if applicant further argues that Weindorf does not disclose an optical channel having a lower opening end and an upper opening end. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an optical channel having a lower opening end and an upper opening end) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instead, applicant claims “the shell comprises a optical channel having a lower opening end, an upper opening end”.
Applicant argues that Weindorf fails to disclose “the camera disposed at the passage” (Remark p6). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the camera disposed at the passage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Weindorf fails to disclose “the air curtain assembly is disposed on the wall surface” (Remarks p7). The annotated figure below clearly illustrates that the air curtain assembly is disposed on the wall surface.

    PNG
    media_image1.png
    673
    791
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0000292, hereinafter Park) in view of Weindorf et al. (2019/0310470, hereinafter Weindorf).
Re claim 1, Park discloses, a food processing apparatus, comprising: a housing structure (10); a food container structure, disposed in the housing structure (par [0092]); and an image capturing module (110), located above the food container structure (figs 1 and 7) and comprising a shell (140), an image capture assembly and an air curtain assembly (fig 7).
Park fails to explicitly disclose limitations which are disclosed by Weindorf as follows: an image capturing module (110), located above the food container structure and comprising a shell (when incorporated into the apparatus of Park, the camera would be located above the food container), an image capture assembly and an air curtain assembly (fig 1), wherein, the shell comprises a optical channel having a lower opening end (64), an upper opening end (34B) and a wall surface disposed between the lower opening end and the upper opening end (fig 1, wall between blower fan and camera), wherein, the lower opening end faces the food container structure (when incorporated into the apparatus of Park, the camera would face the food container), the image capture assembly is disposed at the upper opening end (14, fig 1), and the air curtain assembly is disposed on the wall surface (fig 1) and comprises a fan (12) and at least an air channel (24) including an outer opening end (34B/44C) and an inner opening end (where air exits blower), wherein, the fan is disposed between the inner opening end and the outer opening end (see fig 1), and is preferably adjacent to the inner opening end, the inner opening end is disposed on the wall surface (see fig 1), and the outer opening end is disposed on an outer side surface or at a top surface of the housing (see fig 1).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an image capturing module, located above the food container structure and comprising a shell, an image capture assembly and an air curtain assembly, wherein, the shell comprises a optical channel having a lower opening end, an upper opening end and a wall surface disposed between the lower opening end and the upper opening end, wherein, the lower opening end faces the food container structure, the image capture assembly is disposed at the upper opening end, and the air curtain assembly is disposed on the wall surface and comprises a fan and at least an air channel including an outer opening end and an inner opening end, wherein, the fan is disposed between the inner opening end and the outer opening end, and is preferably adjacent to the inner opening end, the inner opening end is disposed on the wall surface, and the outer opening end is disposed on an outer side surface or at a top surface of the housing of Weindorf with the apparatus of Park in order to prevent dirt, debris, etc., from appearing on the camera, and affecting the camera's operability and performance.
Re claim 2, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the air curtain assembly further comprises a filter, disposed at the outer opening end (Weindorf pars [0029] and [0033]).
Re claim 3, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the air channel comprises a first air channel (Weindorf channel to left of 64) and a second air channel (channel to right of 54), wherein, the first air channel and the second air channel 1Attorney Docket No. 5016.576US01 each comprises an outer opening end (Weindorf to the left of 43 and 22/34A) and an inner opening end (Weindorf at 64 and 54), the fan is disposed between the inner opening end and the outer opening end of the first air channel (Weindorf fig 1), the inner opening end of the first air channel is disposed on the wall surface, and the inner opening end of the second air channel is disposed on the wall surface and facing the inner opening end of the first air channel (Weindorf fig 1); wherein, each of the outer opening end of the first air channel and the outer opening end of the second air channel is disposed on an outer side surface of the housing (Weindorf fig 1).
Re claim 4, the combination of Park and Weindorf discloses the limitations of claim 3 including wherein, the air curtain assembly further comprises at least one filter (Weindorf 38), disposed at the outer opening end of the first air channel and/or the outer opening end of the second air channel (Weindorf fig 1).
Re claim 5, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises an image capturing device and a protective lens (Weindorf 18, par [0039]) disposed below the image capturing device (Weindorf fig 1).
Re claim 6, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises at least one light-emitting device (Park par [0029]) disposed next to the lower opening end of the optical channel and facing the food container structure (Park par [0029], being placed in the oven is considered next to the lower opening).
Re claim 7, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module further comprises at least one light-emitting device (Park par [0029]) disposed inside the housing structure and facing the food container structure (Park par [0029]).
Re claim 8, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module is at least partially disposed inside the housing structure, or disposed on the housing structure (Park figs 1 and 7).
Re claim 9, the combination of Park and Weindorf discloses the limitations of claim 1 including wherein, the image capturing module is detachably assembled on the housing structure (Park par [0017]). 
Re claim 10, the combination of Park and Weindorf discloses the limitations of claim 1 except for the optical channel is a truncated cone channel, the lower opening end is larger than the upper opening end. It would have been an obvious matter of design choice to select a conical shaped optical channel, since such a modification would have involved a mere change in the size of a component – specifically the lower end of the channel being larger than the upper end.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11 recites essentially the same scope as claim 1 except for an image capturing module and is rejected for the same reasons (Park fig 7, Weindorf fig 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696